Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 9 and dependent claim 3 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
Response to the Applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”).
Fukaya discloses “…1. A vehicle control system, comprising: a steering input member rotatably supported by a vehicle body of a vehicle;  (see FIG. 1, where the steering wheel is connected to a ecu and a shaft 25 and a motor 28 and controls the steering wheel controlling the wheels wr, wl) 
Fukaya is silent but Cash teaches “…a primary capacitive sensor provided along an outer edge of the steering input member and”  (see paragraph 25 where the sensors can include a steering wheel with sensors that include a capacitance sensor)
Fukaya discloses “…configured to detect a position on the steering input member at which a contact is made by a vehicle operator;  (See abstract) 
a rotational angle sensor configured to detect a rotational angle of the steering input member; and  (see FIG. 15 where in the fourth embodiment; Therefore, in the steering device 310 of the fourth embodiment, a steering angle detecting means for detecting the steering angle θ ST of the steering wheel main body 21 (121) instead of the steering force detecting means 26 of the first to third embodiments. 61 is provided. As an example of the steering angle detection means 61, a so-called steering rudder angle sensor is known. For example, the steering angle sensor 61 is disposed on the steering shaft 25 or in the vicinity of the outer peripheral surface of the steering shaft 25, and the rotational movement amount of the steering shaft 25 or What detects a rotation angle is used. Here, the steering angle θ ST when the steering wheel body 21 (121) rotates in the left turn steering direction is detected as a positive value, and the steering wheel body 21 (121) rotates in the right turn steering direction. to detect a steering angle theta ST during a negative value. )
a control unit configured to control a steering unit of the vehicle according to a signal from the rotational angle sensor and (see claims 1-6)
Fukaya is silent but Cash teaches “…a signal from the primary capacitive sensor; 
wherein the control unit is configured to operate in a first operation mode and 
a second operation mode, … according to the signal from the primary capacitive sensor  in the second operation mode. (see paragraph 25 and claims 1-6)
Fukaya discloses “…the steering unit being controlled according to the signal from 
the rotational angle sensor in the first operation mode, and” (see claim 1-10); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cash with the disclosure of Fukaya since Cash to HONDA™ teaches that capacitance sensors can be placed as elements 11 and 13 around the steering wheel. The driver’s hand can be sensed using the sensors 11, 13 on the left and right hand side of the steering wheel.  The steering wheel can be non-rotating and the steering of the vehicle can be detected solely from the output and the touch of the steering wheel for a more intuitive alternative type steering wheel sensor.  See abstract and paragraph 11-25 of Cash. 
Fukaya is silent but Cash teaches “…wherein in the second operation mode, the control unit is configured to detect a movement of a contact point on the primary capacitive sensor in a first direction along the outer edge of the steering 20 input member, and a movement of the contact point on the primary capacitive sensor in a second direction opposite from the first direction along the outer edge of the steering input member, and to control the steering unit in dependence on the direction of the movement of the contact point on the primary capacitive sensor”. (See paragraph 25-34 and claim 1-2);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cash with the disclosure of Fukaya since Cash to HONDA™ teaches that capacitance sensors can be placed as elements 11 and 13 around the steering wheel. The driver’s hand can be sensed using the sensors 11, 13 on the left and right hand side of the steering wheel.  The steering wheel can be non-rotating and the steering of the vehicle can be detected solely from the output and the touch of the steering wheel for a more intuitive alternative type steering wheel sensor.  See abstract and paragraph 11-25 of Cash. 
Fukaya is silent but Cash teaches “…further comprising a 15 secondary capacitive sensor provided on the steering input member at a position different from the primary capacitive sensor,  (See FIG. 3 where the capacitance sensor is placed on the left and right hand sides of the steering wheel)
wherein in the second operation mode, the control unit is configured to control the steering unit according to the signal from the primary capacitive sensor, (see claims 1-6 where the steering can be accomplished by the user touching the first and the second pressure or capacitance sensors on the left and the right side and not rotating the steering wheel) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cash with the disclosure of Fukaya since Cash to HONDA™ teaches that capacitance sensors can be placed as elements 11 and 13 around the steering wheel. The driver’s hand can be sensed using the sensors 11, 13 on the left and right hand side of the steering wheel.  The steering wheel can be non-rotating and the steering of the vehicle can be detected solely from the output and the touch of the steering wheel for a more intuitive alternative type steering wheel sensor.  See abstract and paragraph 11-25 of Cash. 


    PNG
    media_image1.png
    438
    624
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    547
    624
    media_image2.png
    Greyscale

Fukaya is silent but Kundu teaches “…and to control a drive unit and/or a brake unit for accelerating and/or decelerating the vehicle according to the signal from the secondary capacitive — sensor, the control unit prohibiting control of the drive unit and/or the brake unit according to the signal from the secondary capacitive sensor when the signal from the primary capacitive sensor is changing”. (see paragraph 17 to 25 and 56-62 and FIG. 5  and C2 in FIG. 3 on the steering wheel and FIG. 7, block 713 and the electrodes are determined to be in contact in block 706) (see claim 20 and paragraph 17 to 25 and 56-62 and FIG. 5  and C2 in FIG. 3 on the steering wheel and FIG. 7, block 713 and the electrodes are determined to be in contact in block 706; see FIG. 7, block 722 where the pattern of contact and respiration is determined to be abnormal and then the vehicle can be taken over for parking or driven automatically) (see paragraph 15, 32-33 and Fig. 7 where  warning can be provided to the driver to contact the steering wheel and wake up) (see paragraph 15, 32-33 and Fig. 7 where  warning can be provided to the driver to contact the steering wheel and wake up)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Kundu with the disclosure of Fukaya since Kundu teaches that a user’s pattern of contact can be irregular.  In response to this pattern of contact, then the vehicle can be driven automatically and a warning can be provided. This can provide increased safety.  See paragraph 15-33 of Kundu. 
Claim 2 is cancelled.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”) and in further in view of Japanese Patent Pub. No.: JP2003237610A to Kada. 
The primary reference is silent but Kada teaches “…3. The vehicle control system according to claim 1, further comprising an external environment recognition unit configured to acquire environment information of an environment surrounding the vehicle and to output the environment information to the control unit, wherein the control unit is configured to change a control mode of the 5 steering unit in the second operation mode according to the acquired environment information”.  (see abstract and claims 1-4); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KADA with the disclosure of Fukaya since KADA teaches that a user can steer the vehicle and the vehicle can be provided in a direction toward a collision, the controller can stop the direction of turning and prevent the turning of the vehicle.  This can prevent a collision as the steering wheel will be prevented from turning into the path of the obstacle. See abstract of Kada. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”).

Fukaya is silent but Cash teaches “…4. The vehicle control system according to claim 1, wherein in the second operation mode, the control unit is configured to detect the direction of the movement of 10 the contact point on the primary capacitive sensor according to the signal from the primary capacitive sensor, and to start controlling the steering unit upon elapsing of a prescribed time period after the contact on the primary capacitive sensor has ceased”.  (see paragraph 30-34). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cash with the disclosure of Fukaya since Cash to HONDA™ teaches that capacitance sensors can be placed as elements 11 and 13 around the steering wheel. The driver’s hand can be sensed using the sensors 11, 13 on the left and right hand side of the steering wheel.  The steering wheel can be non-rotating and the steering of the vehicle can be detected solely from the output and the touch of the steering wheel for a more intuitive alternative type steering wheel sensor.  See abstract and paragraph 11-25 of Cash. 

Claim 5 is cancelled.


Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”).

Fukaya is silent but Cash teaches “…6. The vehicle control system according to claim 1, wherein the primary capacitive sensor is arranged circumferentially along an outer peripheral portion of the steering input member, and the secondary capacitive sensor is provided on a front portion or a back portion of the steering input member”.  (See FIG. 3 where the capacitance sensor is placed on the left and right hand sides of the steering wheel)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Cash with the disclosure of Fukaya since Cash to HONDA™ teaches that capacitance sensors can be placed as elements 11 and 13 around the steering wheel. The driver’s hand can be sensed using the sensors 11, 13 on the left and right hand side of the steering wheel.  The steering wheel can be non-rotating and the steering of the vehicle can be detected solely from the output and the touch of the steering wheel for a more intuitive alternative type steering wheel sensor.  See abstract and paragraph 11-25 of Cash. 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”) and in view of U.S. Patent No.: 9934440 B1 to Kim that was filed in 2017 (hereinafter “Kim”).
Fukaya is silent but Kim teaches “…7. The vehicle control system according to claim 1, further comprising a rotation restricting device configured to selectively restrict a rotation of the steering input member relative to the vehicle body, wherein the control unit is configured to activate the rotation restricting device to restrict the rotation of the steering input member relative to the vehicle body in the second operation mode”. see col. 1, line 7 to 47 and col. 6, lines 16 to 55 and reference boxes in the figures)  (See col. 9, lines 3-60 where during a lane change the vehicle is prevent from moving into the blind spot in the bounding box or the lane change is allowed as the vehicle is going to avoid any hazardous situation in the bounding box). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Fukaya with the teachings of Kim since Kim teaches that a virtual bounding box can be placed around an object such as a vehicle that is moving in a blind spot of the vehicle.    Then a lane change operation may be improved.  The processor can then make a determination if there is a bounding box that can contain a vehicle or object in the blind spot. Then a determination can be made by the AV to stop a lane change based on the bounding box location.  This can be allowed, if there is a safe condition and a clearance or no vehicle in the bounding box.  This can provide increased safety and to prevent a blind spot accident.     See col. 9, lines 3-65 of Kim.
Claim 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2008-114708A to Fukaya that was filed in 2006 and in view of U.S. Patent Application Pub. No.: 2014/0365076 to Cash that was filed in 2013 and that published in 2014 and in view of U.S. Patent Application Pub. No.: US 2018/0312167 A1 to Kundu et al. that was filed on 5-1-17 (hereinafter “Kundu”) and in view of Chinese Patent Pub. No.: CN108163042A assigned to Nexteer that was filed in 2017.
 
Fukaya is silent but Nexteer teaches “…8. The vehicle control system according to claim 1, wherein the control unit is configured to control the steering unit according to the signals from the primary capacitive sensor and the rotational angle sensor in the second operation mode, and wherein a steering output of the steering unit for a given rotational angle input from the steering input member measured by the rotational angle sensor is smaller in the second operation mode than in the first operation mode”.  (see claims 1-13 where the user can depress a switch or can provide a displacement on the steering shaft and then change the mode from autonomous to manual driving mode; see FIG. 3 where Steering wheel 30 can be in rotation status/switch between rotatable state and non-rotating state.When ADAS22 is deactivated When, steering wheel 30 can rotate.When ADAS 22 is deactivated, the driver of selective autonomous vehicle can pass through steering wheel 30 The direction controlling of selective autonomous vehicle is provided. When ADAS 22 is activated, steering wheel 30 is in non-rotating state. Steering wheel 30 are prohibited to rotate in a non-rotatable state. When steering wheel 30 and steering shaft 52 operatively solve coupling, steering wheel 30 is in Non- rotating state. In at least one embodiment, when ADAS 22 is activated, steering shaft 52 reversely rotates so that by ADAS The execution of the handling maneuver device of 22 controls will not cause the rotation of steering wheel 30.It should be understood that by steering wheel 30 with turning to Axis 52 " solution coupling " can mechanically, electrically or a combination thereof ground complete. ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Nexteer with the disclosure of Fukaya since Nexteer teaches that a user can depress a mode change button and then the steering wheel can be prevented from rotating and moves from a rotational mode to a set zero rotational mode.  Then an autonomous function of the vehicle can be provided.  See claims 1-13. 

Fukaya is silent but Nexteer teaches “…9.The vehicle control system according to claim 1, wherein the first operation mode is selected when the vehicle is in a manual driving mode, and the second  operation mode 1s selected when the vehicle is in an autonomous driving mode. (see claims 1-15 and the abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Nexteer with the disclosure of Fukaya since Nexteer teaches that a user can depress a mode change button and then the steering wheel can be prevented from rotating and moves from a rotational mode to a set zero rotational mode.  Then an autonomous function of the vehicle can be provided.  See claims 1-13. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668